Name: Regulation (EEC) No 1204/72 of the Commission of 7 June 1972 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 493 10.6.72 Official Journal of the European Communities No L 133 / 1 REGULATION (EEC) No 1204/72 OF THE COMMISSION of 7 June 1972 laying down detailed rules for the application of the subsidy system for oil seeds THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, of administrative collaboration between Member States ; Having regard to - the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC,1 of 22 September 1966 on the establishment of a common organization of the market in oils and fats , as last amended by Regulation (EEC) No 2727/71 ,2 and in particular Article 27 (5 ) thereof ; Having regard to Council Regulation No 162/66/EEC3 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in particular Article 8 thereof; Whereas Article 2 of Council Regulation (EEC) No 2114/714 of 28 September 1971 on the subsidy for oil seeds, as last amended by Regulation (EEC) No 2730/715 provides that Member States shall control the processing of seeds at oils mills ; whereas, in order to. ensure effective control, 'oil mill ' must be defined and rules for such control must be adopted; Whereas the stock accounts of oil mills should be used as a basis for this control ; Whereas Article 4 of Regulation (EEC) No 2114/71 provides for the introduction of a Community subsidy certificate which is valid, where the subsidy is fixed in advance, throughout the Community ; whereas the entry into force of these rules requires the adoption of common provisions on the drawing up and use of these certificates, on the introduction of Community forms and on the setting-up of methods ¢ Whereas, where the subsidy is fixed in advance, the period of validity of the certificate must be determined with due regard to the need to adapt the conditions for buying-in seeds harvested in the Community to those on the world market; Whereas, having regard to practice in the seed trade, a certain tolerance should be allowed in respect of the quantity identified in comparison with that specified in the certificate ; Whereas Article 5 of the abovementioned Regulation makes the issue of the certificate subject, where the subsidy is fixed in advance, to the lodging of a deposit which, except in cases of force majeure, is forfeited if the seeds are not placed under control in an oil mill during the period of validity of the certificate ; whereas, to that end, the deposit system should be defined by fixing the amount of the deposit and the conditions for its release;' Whereas , in the interests of efficient administration, the certificates and extracts of certificates may not be amended after they have been issued; whereas however, for cases of doubt involving an error attributable to the issuing authority and concerning the details shown on the certificate or extract, there should be a procedure for the withdrawal of incorrect certificates or extracts and the issue of corrected documents ; Whereas to ensure uniform application of the subsidy system, the procedures for paying out the subsidy should be defined ; Whereas, in pursuance of Article 9 of Regulation (EEC) No 2114/71 , all imports of seeds or mixtures must be subjected to a control system ; whereas denatured seeds and mixtures may no longer be processed to produce oil ; whereas, in respect of seeds recognized as seeds for sowing, the system applicable to these products prevents their being processed to 1 OJ No 172, 30.9.1966, p . 3025/66. 2 OJ No L 282, 23.12.1972, p. 8 . 3 OJ No 197, 29.10.1966, p . 3393/66 . * OJ No L 222, 2.10.1971 , p . 2 . 5 OJ No L 282, 23.12.1971 , p . 18 . 494 Official Journal of the European Communities CHAPTER I Article 2 For the purposes of this Regulation, 'oil mill ' means : ( a ) any building or other place within the precincts of an establishment which produces oil, and ( b ) if the seeds cannot be stored in those precincts, any building situated outside them which provide sufficient guarantees for the purposes of controlling the stored seeds and which have been approved in advance by the body responsible for that control . Article 3 produce oil ; whereas, consequently, these two groups of products should not be subjected to the control referred to in the abovementioned Article 9 ; Whereas the said Article 9 provides that the control of seeds or mixtures may be accompanied by the lodging of a deposit ; whereas it is necessary to define the system for that deposit , by fixing the amount thereof and the circumstances in which it shall be forfeited in whole or in part ; Whereas, for the proper functioning of the subsidy system, administrative provisions should be adopted to ensure that imported seeds or mixtures have been placed under control in the oil mill or rendered ineligible for the subsidy; whereas this aim may be achieved by using in intra-Community trade the document introduced by Commission Regulation (EEC) No 2315/69#^&gt;f 19 November 1969, on the use of Community transit documents for the purpose of applying Community measures for verifying the use and/or destination of goods ; Whereas a criterion should be established relating to the minimum frequency' of fixing the subsidy ; whereas it appears sufficient for the subsidy to be set at least once a week; Whereas, in pursuance of Article 7 of Regulation (EEC) No 2114/71 , when the corrective amount referred to in that Article is being determined, account should be taken in particular of the price trend on the world market for the seeds in question ; whereas the trend may be recorded on the basis of the difference between the current world price and the forward world price of these seeds ; whereas criteria should be fixed to enable that trend to be determined even in the absence of the forward price ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Oils and Fats ; 1 . The control referred to in Article 2 ( 1 ) of Regulation (EEC) No 2114/71 shall be exercised from the time the seeds enter the oil mill until they are processed for oil production or until they leave the oil mill in the unaltered state. 2 . The control must, in particular, make it possible to check that the quantity of seeds which entered the oil mill is the same as ( a) the quantity of oil and oil cakes obtained from processing those seeds, or ( b ) the quantity of seeds leaving the oil mill in an unaltered state as the case may be. 3 . For the purposes of the control, the oil mill shall keep separate accounts for seeds harvested in the Community and imported seeds, which must at least include details of :  the quantities which have entered the mill , specifying the net weight of the product as received, and the oil , moisture and impurities content ;  movements of seeds between buildings and places referred to in Article 2 ( a) and buildings referred to in subparagraph (b ) of that Article ;  the quantities of seeds processed and the quantities of oil and oil-cake obtained from the seeds in question . HAS ADOPTED THIS REGULATION : Article 1 Article 4 This Regulation lays down rules for the application of the subsidy system for oil seeds introduced by Article 27 of Regulation No 136/66/EEC. 1 . Seeds harvested in the Community may leave the oil mill only after authorization from the authority responsible for control and provided that a request for the ID part of the certificate provided for in Article 4 of Regulation (EEC) No 2114/71 has not been submitted in respect of the products in question .Oj No L 295, 24.11.1969, p . 14 . Official Journal of the European Communities 495 2 . Imported seeds may leave the oil mill only after authorization from the authority responsible for control . They shall be subject, on leaving the oil mill, to the control provided for in Article 9 of Regulation (EEC) No 2114/71 . Article 5 1 . The Community subsidy certificate referred to in Article 4 of Regulation 2114/71 shall consist of : ( a) one part, designated AP, certifying the advance fixing of the subsidy ; (b) one part, designated ID , certifying that the quantity of seeds harvested in the Community which is identified is subject to the control provided for in Article 2 of Regulation (EEC) No 2114/71 . 2 . The certificate shall be made out in at least two copies , the first of which shall be issued to the applicant and the second kept by the issuing body. information which would have had to be shown on the form if the latter had been used . The telegram or telex shall be' followed by a request in accordance with the provisions of the previous subparagraph. This requirement shall not affect the validity of the application by telegram or telex. An application containing conditions not provided for in Community regulations shall be rejected. 2 . An application for the AP part of the certificate shall be rejected if the deposit referred to in Article 5 of Regulation (EEC) No 2114/71 is not lodged with or guaranteed to the competent authority not later than 4.00 p.m. on the day on which the application is lodged, or, where the guarantee is given by telegram, if it has been recorded at the transmitting telegraph office after 4.00 p.m., or if it has been recorded not later than 4.00 p.m., it reaches the competent authority after 5.30 p.m. 3 . If an application is made for the ID part of the certificate for a type of seed in respect of which a subsidy has been fixed in advance, the application shall be rejected unless it is accompanied by copy No 1 of the AP part of the certificate or of the extract therefrom, which shall be returned to the party concerned after an entry and endorsement have been made . If the application was sent to the competent authority by telegram or telex, copy No 1 of the AP part of the certificate or of the extract therefrom must reach the competent authority at the latest during the second working day following that on which the application is submitted . 4. When the ID part of the certificate is applied for in a Member State other than that which issued the AP part of the certificate, the authority responsible for the control of the seeds shall send the issuing authority, after endorsement, a copy of the ID part of the certificate. Article 6 1 . The ID part of the certificate may be applied for only in respect of one or more lots . Under no circumstances may an application be made for the ID part for a lot in respect of which that part of the certificate has already been issued . 'Lot' shall be understood to mean a specific quantity of seeds to which a number is given at the time of the entry into the oil mill and in respect of which an analysis is carried out in accordance with the provisions of Article 33 . 2 . The application for the ID part of the certificate shall be considered only if the seeds entered the oil mi ll at the latest on the day on which it was submitted. However, the application shall also be considered when the seeds entered the oil mill during the non-working day or days following the day on which the said application was lodged . Article 8 Article 7 1 . The day on which the application for the certificate is lodged means : ( a ) if the application is lodged directly with the competent authority, the day on which that application is lodged, provided that the application is effected by 4.00 p.m. at the latest ; ( b) if the application is sent by letter or by telex message to the competent authority, the day on which they are received by the latter, provided that they are received by 4.00 p.m . at the latest ; ( c ) if the application is sent by, telegram to the competent authority, the day on which it is received by the latter, provided that the telegram is recorded at the transmitting telegraph office 1 . Applications for the AP and ID parts of the certificate shall be sent to or lodged with the competent authority on a printed form made out in accordance with the provisions of Article 18 , otherwise they shall not be considered . However, they may be sent to the competent authority by telegram or by telex . In this case, they shall be rejected unless they comprise all the 496 Official Journal of the European Communities 2 . The AP part of the certificate makes it obligatory to place the seeds specified therein under the control referred to in Article 2 of Regulation (EEC) No 2114/71 , during the period of validity of the certificate, and to apply for the ID part of the certificate in respect of these seeds for that same period of validity. That quantity shall refer to a product with 10% moisture and 2% impurities . 3 . Where the quantity in the ID part of the certificate , determined in accordance with the method defined in the Annex, exceeds by no more than 7% the quantity shown in the AP part of the certificate, it shall be regarded as identified for the purposes of that document. 4 . Where the quantity in the ID part of the certificate determined in accordance with the method defined in the Annex, is not more than 7% less than the quantity shown in the AP part of the certificate, the obligation to request identification shall be considered fulfilled . 5 . Where the quantity in the ID part of the certificate exceeds the quantity specified in the AP part of the certificate by more than 7% , that excess quantity shall benefit from the subsidy valid on the day of its identification . not later than 4.00 p.m. and reaches the competent body not later than 5.30 p.m. 2 . Applications for certificates which arrive either on a day which is a non-working day for the competent authority, or on a day which is a working day for the latter but after the hours specified above, shall be regarded as having been lodged on the following working day. 3 . Applications for certificates which are sent by telegram in accordance with paragraph 1 ( c) and arrive after 5.30 p.m. shall be rejected if the applicant does not specify his intention to request, should the application arrive late, the amount of the subsidy valid on the first working day following that on which it is received . That specification shall be given by using the words 'without reservation'. Applications sent by telegram recorded at the transmitting telegraph office after 4.00 p.m. shall be regarded as having been lodged on the following working day, even if they arrive on the day on which they are sent ; even if they arrive on another day, the rules laid down above relating to the day of application by telegram shall apply. 4. The time limits fixed in this Article shall be deferred by one hour in Italy during the period when that Member State applies Summer Time. Article 11 Article 9 Where the application for a certificate and the guarantee of the deposit for the AP part of the certificate are sent by telegram and the telegram, though recorded not later than 4.00 p.m., has not reached the competent body before 5.30 p.m . for reasons of force majeure, that body may decide that the telegram be regarded as having arrived within the prescribed time limit . If an authority recognizes a case of force majeure, the Member State under whose jurisdiction it comes shall immediately advise the Commission which shall inform the other Member States thereof. 1 . The AP part of the certificate shall be valid as from the date referred to in Article 12 until :  with regard to colza and rape seed , the end of the fifth month following that during which the application was lodged ;  with regard to sunflower seeds , the end of the third month following that during which the application was lodged . 2. However, if the period of validity of the AP part of the certificate extends beyond the season during which the certificate has been issued, that period of validity may at the request of the applicant, to be made when applying for the AP part of the certificate, be limited to the end of the season . Article 10 Article 121 . Except in cases of force majeure the ID part of the certificate makes it obligatory to process the identified quantity within a period of 270 days after its day of issue. The obligation shall be considered to be fulfilled when the processed quantity, determined in accordance with the method defined in the Annex, is no/ more than 1% less than the identified quantity. The certificate shall be regarded as issued :  with regard to the AP part, on the afternoon of the first working day following that on which the application is lodged ;  with regard to the ID part, on the day on which the application is lodged . Official Journal of the European Communities 497 Article 13 2 . Extracts of certificates shall have the same effect as the certificates from which they are taken, within the limit of the quantity in respect of which they were issued . However, no further extract may be issued from an extract from a certificate . 3 . When the No 1 copies of extracts have been used up or are out-of-date, the issuing authority shall correct the entries shown in the No 1 copy of the AP part of the certificate according to the entries made on the extracts when the seeds are identified . To that end, the titular holder shall return the copies to the authority issuing the certificate together with the No 1 copy of the AP part of the certificate from which they are taken . 4 . If the quantity identified exceeds by more than 7% the quantity specified in the extract, the provisions of Article 10 (5 ) shall apply to the surplus quantity. The rights and obligations deriving from the certificates shall not be transferable. However, the rights deriving from the AP part of the certificate and from the extract therefrom may be transferred by the titular holder of the certificate during the validity of the latter. This transfer, which may be effected in favour of one transferee only per certificate and per extract, shall relate to quantities not yet the subject of entries on the certificate or extract . The transfer shall take effect as from the entry on the certificate or, where appropriate, the extract, by the authority issuing the certificate, of the name and address of the transferee and the date of that entry, certified by the signature of the transferor and the affixing of the stamp of the authority . That entry shall be made at the request of the titular holder. The transferee may not transfer his right nor transfer it back to the titular holder. Article 16 Article 14 When amounts resulting from the conversion into national currency of sums expressed in units of account to be entered on the certificate forms comprise three decimal places or more, only the first two decimal places shall be shown. In that case, the second decimal value shall be rounded up to the next figure when the third decimal value is 5 or more and retained when the third decimal value is less than 5 . Article 15 1 . The information shown on certificates and extracts from certificates may not be amended after they have been issued . 2 . In case of doubt as to the accuracy of the information shown on a certificate or extract, the certificate or extract shall be returned to the body issuing the certificate by the person concerned or by the competent department of the Member State concerned . If the body issuing the certificate considers that the conditions for a correction are met it shall withdraw either the extract or the certificate and extracts previously issued and shall issue, without delay, either a corrected extract or a corrected certificate and corresponding corrected extracts . The previous entries shall be reproduced, where appropriate, on those new documents, which shall comprise the words 'certificate corrected on . . .' or 'extract corrected on . . .' on each copy. If the issuing body does not consider that it is necessary to correct the certificate or extract, it shall put thereon the words 'verified on . . .' and its stamp. 3 . The titular holder shall be obliged to return the certificate and extracts to the authority issuing the certificate at the request of that authority . Where the competent national departments return or retain the disputed document in accordance with the provisions of this Article, these departments shall give an acknowledgement of receipt to the person concerned on request . 1 . If the subsidy is fixed in advance, one or more extracts from the AP part of the certificate may be issued by the competent authorities of the Member States at the request of the titular holder and on presentation of copy No 1 of the AP part of the certificate . At least two copies of the extracts shall be made out, the first of which, called 'copy for the titular holder' and bearing the number 1 , shall be given to the applicant and the second, called 'copy for the issuing authority' and bearing the number 2, shall be kept by the issuing authority . The authority issuing the extract shall enter on the No 1 copy of the AP part of the certificate the quantity in respect of which the extract was issued, plus , the tolerance. In that case, the word 'Extract' shall be placed beside the quantity entered on the No 1 copy of the AP part of the certificate . 498 Official Journal of the European Communities Article 17 Where the space set aside for entries on the certificates or extracts therefrom proves insufficient, the authority making the entry may affix one or more ¢ extension pages comprising the spaces for entries on the back of copy No 1 of the certificates or extracts thereof. The authority making the entry shall affix its stamp so that half of it is on the certificates or extracts thereof and half of it on the extension page and, where several extension pages are used , so that half of it is on the extension page already attached and half of it on the next extension page. Article 18 issue : B for Belgium, D for Germany, F for France, I for Italy, L for Luxembourg and NL for the Netherlands . 6. The forms shall be completed by typewriter . They shall be printed and completed in one of the official languages of the Community specified by the competent authorities of the Member State to which the application for a certificate is submitted . 7. The impress of the stamps of the issuing authorities and of the authorities making entries shall be affixed by means of a metal, preferably steel , stamp. 8 .- If necessary the competent authorities of the Member States concerned may demand a translation of the certificates and the extracts thereof into their or one of their official languages . 9 . If a certificate or the extracts thereof are lost, the issuing body may, as an exceptional measure, issue to the party concerned a duplicate of these documents , made out and endorsed in the same way as the original documents and which shall clearly show the word 'duplicate' on each copy. If a duplicate of the AP part of the certificate is issued, the issuing body shall immediately inform the issuing bodies of the other Member States of the issue of this duplicate . Article 19 1 . Without prejudice to the second subparagraph of Article 7 ( 1 ) applications for certificates, certificates and extracts therefrom shall be made out on forms corresponding to the annexed specimens shown in Annexes I, II , III and IV respectively of this Regulation ; these forms should be completed in accordance with the instructions shown therein and with the provisions of this Regulation . 2 . Application forms for certificates shall comprise one sheet only . 3 . The forms of the certificates and extracts shall be grouped in the following order : copy No 1 » entitled ' copy for the titular holder', copy No 2, entitled 'copy for the issuing authority', followed by any additional copies of these documents . 4. The forms, including the extension pages , shall be printed on white paper without mechanically made pulp , sized for writing and weighing between 40 and 65 grammes per square metre. Their format shall be 210 x 297 mm, the spacing between the typed lines shall be 4-24 mm ( 1 /6 of an inch); the layout of the forms shall be strictly observed. Both sides of No 1 copies of AP certificates and extracts therefrom, the back of No 1 copies of ID certificates and the sides of extension pages on which the entries must be shown shall also bear a chequered background making apparent any mechanical or chemical forgeries . That background printing shall be green for the AP parts and extracts thereof and brown for the ID parts . 5 . The Member States shall be responsible for having these forms printed . Every form shall bear the name and address of the printer or a sign making it possible to identify him and, except for extension pages and applications for certificates , a serial number to identify the form. The number shall be preceded by the following letter or letters according to the document's country of In case of doubt as to the authenticity of the certificate or extract, or of the contents thereby or endorsements shown thereon, the competent national departments shall, return the disputed document or a photocopy of that document to the authorities concerned for checking. The same may be done for the purpose of a random check, in which case only a photocopy of the document shall be returned . Where the competent national departments return the disputed document in accordance with the previous subparagraph, those departments shall , at the request of the person concerned, issue an acknowledgement of receipt . Article 20 1 . To the extent necessary for the proper application of this Regulation, the competent authorities of the Member States shall communicate to one another information relating to certificates and extracts and to irregularities and infringements concerning them. Official Journal of the European Communities 499 2 . The Member States shall communicate to the Commission, every quarter, a statement listing the number and nature of the irregularities and infringements of which they have had knowledge during the previous quarter . 3 . Properly issued certificates and extracts, the contents thereof and endorsements made thereon by the authorities of a Member State shall , in each of the other Member States, have the same legal effects as those which attach to the documents issued and to the contents thereof and endorsements made thereon by the authorities of these Member States . 4 . The Member States shall communicate to the Commission the list and addresses of the authorities issuing certificates and extracts and disbursing ­ subsidies . The Commission shall publish these data in the Official Journal of the European Communities. The Member States shall also communicate to the Commission the impresses of the official stamps and, where appropriate, the embossed stamps of the authorities called upon to act . The Commission shall immediately inform the other Member States . the deposit may be released, when the net weight of the product as it stands in respect of which the ID part or parts of the certificate has been delivered is at least the same as the quantity entered in section 3 of the AP part of the certificate . 2 . Subject to the provisions of Article 24, if the obligations referred to in Article 10 (2) are not fulfilled, the deposit shall be forfeited in respect of a quantity equal to the difference between : ( a) 93% of the net quantity shown on the certificate and (b ) the quantity identified at the oil mill, determined in accordance with the method defined in the Annex . However, if the quantity identified amounts to less than 7% of the net quantity shown in the certificate, the whole deposit shall be forfeited . Furthermore, if the total amount of the deposit which should be forfeited is less than 2 units of account in respect of a certificate, the Member State may release the full deposit . ' 3 . At the request of the titular holder of the AP part of the certificate, the Member States may release the deposit in parts in proportion to the quantities of products in respect of which the proof referred to in Article 22 has been given . Article 21 Article 24 1 . The amount of the deposit referred to in Article 5 of Regulation (EEC) No 2114/71 shall be 3 units of account per 100 kg. 2 . The deposit shall be lodged, at the applicant's choice, in cash or in the form of a guarantee given by an establishment meeting the criteria fixed by the Member State from which the certificate is applied for. o The Member State shall communicate the categories of establishment entitled to give such a guarantee and the criteria referred to in the previous subparagraph to the Commission, which shall inform the other Member States thereof. . Article 22 1 . If it is not possible to fulfil the obligations laid down in Article 10 (2 ) during the validity of the certificate for reasons of force majeure, the competent authority of the Member State issuing the certificate shall decide, at the request of the titular holder, either that these obligations shall be cancelled, the deposit being released, or that the validity of the certificate shall be extended for the period of time considered necessary in the circumstances . The extension may be given after the validity of the document has expired. The decision to cancel or extend shall be limited to the quantity of the product in respect of which the abovementicined obligations could not be fulfilled owing to reasons of force majeure . Any extension of the certificate shall be the subject of an endorsement thereon by the issuing authority on the certificate, and of any necessary adaptations thereof. 2 . If the competent authority recognizes a case of force majeure, the Member State under whose jurisdiction it comes shall immediately advise the The release of the deposit referred to in Article 5 of Regulation (EEC) No 2114/71 shall be subject to proof that the obligations referred to in Article 10 (2) have been fulfilled. That proof shall be given by producing copy No 1 of the AP part of the certificate bearing an entry and endorsement made in accordance with Article 7 (3 ). Article 23 1 . However, on presentation of the ID part or parts of the certificate, up to 85% of the amount of 500 Official Journal of the European Communities ' ingevoerde zaden of mengsels ', (imported seeds or mixtures ). Commission , which shall inform the other Member States thereof. 3 . The holder of the certificate shall furnish proof 'of the circumstance considered to constitute a case of force majeure . The following sections of the control copy shall be completed : ( a ) section 103 ; Article 25 ( b ) section 104, by deleting what does not apply and by inserting one of the following : The subsidy shall be paid out on presentation of the ID part of the certificate and after certification by the authority responsible for controlling the processing of the seeds identified in the certificate during the period referred to in Article 10 ( 1 ). 'Destine Ã Ã ªtre place sous le rÃ ©gime de contrÃ ´le prÃ ©vu Ã l'article 2 du rÃ ¨glement (CEE) n0 2114/71 ou Ã Ã ªtre mis en condition de ne pas pouvoir bÃ ©nÃ ©ficier de l'aide', 'Dazu bestimmt, der Kontrolle nach Artikel 2 der Verordnung (EWG) Nr. 2114/71 unterworfen oder in den Zustand versetzt zu werden, daÃ  die Beihilfe nicht mehr beansprucht werden kann', Article 26 For the purposes of this Regulation, Saturday shall be considered as a non-working day . 'Destinato ad essere sottoposto al regime dicontrollo di cui all'articolo 2 del regolamento (CEE) n . 2114/71 o ad essere messo in condizione di non poter beneficiare dell'inte ­ grazione',CHAPTER II Article 27 'Bestemd om onder het in artikel 2 van Verordening (EEG) nr. 2114/71 bedoelde controlestelsel te worden gesteld of om in een zodanige staat te worden gebracht dat zij niet meer voor de steun in aanmerking kunnen komen', ( Intended to be placed under the control system provided for in Article 2 of Regulation (EEC) No 2114/71 or to be rendered ineligible for the subsidy). The net weight of the product inspected, its moisture and impurities content and weight adjusted in accordance with the method defined in the Annex shall be inserted in the 'control of use and/or ° destination ' section on the back of the control copy under 'Remarks '. 1 . In accordance with Article 9 of Regulation (EEC) No 2114/71 , a system of customs control or administrative control offering equivalent guarantees shall be applied at the time of importation to all the seeds or mixtures referred to in that Article, excluding seeds or mixtures :  recognized by the legislation of the importing Member States as seeds for sowing  subject to a Community denaturing process, where colza and rape seed and mixtures containing these products are concerned . These controls shall be accompanied by the lodging of a deposit. 2 . In the case of intra-Community trade in imported seeds or mixtures , proof that these seeds, or mixtures, subject to the control system referred to in ( 1 ) have been placed under the control system at the oil mill provided for in Article 2 of Regulation (EEC) No 2114/72 or have been rendered ineligible for the subsidy, may be given only by the production of the control copy referred to in Article 1 of Regulation (EEC) No 2315/69, section 31 which contains, in addition to the description of the goods, one of the following endorsements : Article 28 1 . The ' deposit referred to in Article 9 (2) of Regulation (EEC) No 2114/71 per 100 kg net weight shall be :  to 10 units of account in respect of colza and rape seed  to 7 units of account in respect of sunflower seed . 2 . The deposit shall be lodged, at the applicant's choice, in cash or in the form of a guarantee given by an establishment meeting the criteria fixed by the Member State in which the customs formalities take place. 'Graines ou mÃ ©langes importes ', ' eingefÃ ¼hrte Saaten oder Mischungen', 'Semi o miscele importati ', Official Journal of the European Communities 501 Member States shall communicate the categories of establishment entitled to give such a guarantee and the criteria referred to in the preceding subparagraph to the Commission , which shall inform the other Member States thereof. State in which the deposit was lodged shall decide that the obligation to submit the goods to the control or to render them ineligible for subsidy shall be cancelled and that the deposit shall not be forfeited ; ( b ) if this is not the case, the Member State shall extend that period for as long as is considered necessary in view of the circumstance invoked . If the competent authority recognizes a case of force majeure, the Member State under whose jurisdiction it comes shall advise the Commission , which shall inform the other Member States thereof. Article 29 Article 31 Seeds or mixtures which are :  processed into products falling within headings 12.02 or 23.07 of the Common Customs Tariff,  recognized by the legislation of each of the Member States as seeds for sowing,  exported to third countries or Greece,  subject to the denaturing process referred to in Regulation (EEC ) No 190/68*^for colza and rape seed and mixtures containing these products ,  intended for use in an unaltered state for food in the case of sunflower seed and mixtures containing these products 1 . The whole deposit shall be forfeited if, within a period of nine months after it has been lodged, proof is not given that the products concerned have been placed under the control referred to in Article 2 of Regulation No 2114/71 or have been rendered ineligible for the subsidy. However, at the request of the party concerned, to be made before the expiry of the period referred to in the previous subparagraph, this period shall be raised to 15 months with regard to sunflower seed and mixtures containing such seed intended for use in the natural state as food. The whole deposit shall also be forfeited on products which show traces of denaturing when placed under the control referred to in Article 2 of Regulation (EEC) No 2114/71 or rendered ineligible for subsidy within the abovementioned period . However, the deposit shall be refunded if proof is given that the products in question displayed such traces of denaturing at the time of importation . 2 . Part of the deposit shall be forfeited if, within the period referred to in paragraph 1 , the proof specified in this paragraph is given in respect of a quantity of seeds or mixtures of more than 1% less than the quantity covered by the deposit . The amount of the deposit retained shall be calculated from the difference between the quantity subject to the deposit less 1% and the quantity in respect of which the abovementioned proof is given . 3 . For the purposes of applying paragraphs 1 and 2, the weight adjusted in accordance with the method defined in the Annex, recorded at the time of import shall be compared with that shown on the control copy pursuant to the last subparagraph of Article 27 (2). shall be considered to have been rendered ineligible for subsidy within the meaning of Article 9 of Regulation (EEC) No 2114/71 . Article 32 1 . The determination of the weight and the  sampling of seeds harvested in the Community shall be carried out in particular :  on entry into the oil mill in which the seeds will be processed . 2 . The determination of the weight and the sampling of imported seeds shall be carried out in particular :  at the time of importation,  on entry into the oil mill in which the seeds will be processed , Article 30 Where, for reasons of force majeure or because of being rendered ineligible for subsidy, imported seeds and mixtures cannot be placed under control during the period referred to in Article 29 : ( a ) to the extent that the seeds and mixtures have become unfit for oil production, the Member . OJ No L 43 , 17.2.1968, p . 10 . 502 Official Journal of the European Communities  when they are rendered ineligible for subsidy for quantities intended for uses other than oil production ,  at the time of exportation . 3 . The weight of the seeds referred to in the preceding paragraphs shall be expressed , in kg and adjusted in accordance with the method defined in the Annex.  depending on whether the target price valid during the month in which the application for the ID part is made is higher or lower than that valid on the day on which the application for the AP part is lodged, by the difference between these two target prices ,  by the corrective amount referred to in Article 7 of Regulation (EEC) No 2114/71 . However, if the validity of the certificate is extended in pursuance of Article 24 ( 1 ), the amount of subsidy fixed in advance to be granted shall be that determined in respect of the last month of the period referred to in Article 11 . Article 33 The drawing of samples, the reduction of contract samples to samples for analysis and the determination of the oil , moisture and impurities content shall be carried out by a uniform method for the whole Community . Article 37 Advance payment of the subsidy, as referred to in Article 10 of Regulation (EEC) No 2114/71 , may be made only on presentation of the ID part of the certificate. CHAPTER III Article 34 Article 38 1 . The subsidy shall be fixed whenever the market situation makes it necessary and in such a way as to ensure its being applied at least once a week. 2 . The subsidy fixed previously shall be retained when the variation in the factors of calculation results in a increase or reduction in that subsidy of less than 0.01 units of account. 3 . The Commission shall communicate to the Member States the amount of subsidy to be granted per 100 kg of seed , as soon as it is fixed . Article 35 The amount of the subsidy shall be that valid on the day on which the application for the ID part of the certificate is lodged . 1 . Subject to the provisions of Article 39 , the corrective amount referred to in Article 7 of Regulation (EEC) No 2114/71 shall be determined for each month in accordance with the following provisions . 2 . The corrective amount shall be equal to the difference between : ( a) the price of colza, rape or sunflower seeds , determined in accordance with Articles 1 , 4 and 5 of Council Regulation No 115/67/EEC*r; of 6 June 1.967 laying down criteria for determining world market prices for oil seeds and fixing the frontier crossing point, and (b ) the forward price for those seeds, determined by applying the criteria referred to in Articles 1 , 4 and 5 of Regulation No 115 /67/EEC and valid for a shipment effected during the month in which the seeds are identified at the oil mill . If, in respect of one of the months following that in which the request for advance fixing is lodged, no offer and no price for a type of seed can be used for the purpose of determining the forward price referred to under ( b), the price calculated for the previous month shall be used to determine the abovementioned difference . Article 36 1 . If the application for the ID part of the certificate is made during the month in which the application for the AP part is lodged, the amount of subsidy to be granted if advance fixing takes place shall be equal to the amount applicable on the day on which the latter application is lodged . 2 . If the application for the ID part of the certificate is made during a month other than that in which the application is lodged for the AP part of the certificate, the amount referred to in paragraph 1 shall be increased or reduced : » OJ No 111 , 10.6.1967, p. 2196/67. Official Journal of the European Communities 503 for the quantities of oil and oil-cake obtained from processing them evolve in a different way, and if such a situation is likely to have a considerable effect on the disposal of seeds harvested in the Community, the difference determined in accordance with Article 38 may be adjusted by an amount at least equal to the gap between the differences . This gap shall be corrected, where appropriate, by the amount of the adjustment of the world market price fixed in accordance with Article 6 of Regulation No 115/67/EEC. 3 . If no offer and no price for a type of seed can be used for at least two months for the purpose of determining the price referred to in paragraph 2 ( a ) or the forward prices, the corrective amount shall be equal to the difference between : (a ) the price of colza , rape and sunflower seeds , determined in accordance with Articles 2 and 3 of Regulation No 115/67/EEC, and (b ) the forward , price for the same seeds , determined by applying the criteria referred to in Articles 2 and 3 of the said Regulation and valid for a shipment to be effected during the month in which the seeds are identified at the oil mill . 4 . If, in pursuance of paragraph 3 (b ), the forward price for the seeds is determined according to the criteria referred to in Article 3 of Regulation No 115 /67/EEC, in the absence of world prices for competing products in respect of one or more months following that in which the application for advance fixing is lodged, the world prices of the competing products for the previous month shall be adopted. Article 40 The Member States shall assist each other in the application of the provisions of this Regulation . Article 41 Commission Regulation (EEC) No 911/68* of 5 July 1968 on certain detailed rules concerning the subsidy for oil seeds^as last amended by Regulation (EEC) No 644/72 * is hereby repealed. ¢ Article 39 If : Article 42  the difference between the price for 100 kg of colza , rape or sunflower seeds plus processing costs and the sum total of the prices for the quantities of oil and oil-cake obtained from processing the type of seed in question, and  the difference between the price of 100 kg of the main competing competitive seeds, plus processing costs and the sum total of the prices This Regulation shall enter into force on 1 July 1972 . Certificates issued in response to applications made before the date referred to in the previous subparagraph shall remain subject to the provisions applicable before that date. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 June 1972 . For the Commission The President S. L. MANSHOLT 3 « OJ No L 158 , 6.7.1968 , p . 8 . OJ No L 77, 30.3.1972, p . 36. 504 Official Journal of the European Communities ANNEX Method of calculating the weight of oil seeds 100  (1 + h 100 -^ + hx ) Xq =X i = impurity of seeds the weight of which is to be determined . h = moisture of seeds the weight of which is to be determined . However, if the moisture recorded in respect of seeds harvested in the Community is less than :  6% of the weight in respect of colza and rape seed , h shall be equal to 6,  5% of the weight in respect of sunflower seeds, h shall be equal to 5 . ii = impurities hi = moisture of the standard quality . q = quantity of seeds as received , expressed in kg, the weight of which is to be determined. X = weight of the seeds expressed in kg. Comment: Only the first two decimal places shall be taken into consideration for the moisture and impurities content. \ ANNEX I EUROPEAN COMMUNITIES COMMUNITY SUBSIDY FOR OIL SEEDS APPLICATION FOR A CERTIFICATE Please read the notes before filling in the form A. JOINT PART 1 . Applicant ( name , full address and Member State ) 2 . Authority to whom application is made O3 . Description of the product 4 . telegramI I telex of B. APPLICATION FOR THE A.P. CERTIFICATE 5 . Weight of the product on basis of 10% moisture and 2% impurities 6 . Total amount of the deposit in national currency kg 8 . For official use only At on Signature of the applicant C. APPLICATION FOR THE I.D. CERTIFICATE 9 . Net weight of the product as received 13 . Identification to be carried out in order to obtain kg 10 . Oil mill in which the product is located LJ . THE SUBSIDY OF THE DAY CH THE SUBSIDY FIXED IN ADVANCE by I I certificate I I extract A. P. No Issued by 1 1 . Lot number 12 . Date on which the product entered oil mill 14 . 1 5 . For official use only At . -, on Signature of the applicant * Space for indication of national currency . NOTES 1 . The applicant must complete part A , part B or part C as the case may be , and , where appropriate , part D of the form . 2 . Where the application for the I.D. Certificate refers to several lots , part D must be completed instead and in place of sections 1 1 and 1 2 of part C ; the total weight of the various lots must however be shown in section 9 of part C. 3 . The form must be completed by typewriter and the signature of the applicant must be in manuscript . 4 . The numbers (weight and amount ) which must be shown on the back of the form shall be written so that there is one figure per subdivision of the space provided for that purpose , the unused spaces being filled in with an ' 0 '. 5 . The dates which must be shown on th6 back of the form shall be written in the form of a six-figure number with two figures per subdivision of the space provided for that purpose ; the first two figures indicate the day (from 01 to 31 ) in the first subdivision, the following two figures indicate the month (from 01 to 12) in the second subdivision and the last two figures indicate the year ( 72 etc .) in the last subdivision . 6 . The applicable wording in sections 4 and 13 shall be indicated by placing an 'X ' in the small box in front of them . D . D E S C R IP T IO N O F T H E L O T S T O B E ID E N T IF IE D 16 . Lo t N um be rs 17 .N et w ei gh ta s re ce iv ed 18 . D at e of en try in to oi l m ill 1 6 . L o t N um be rs 17 .N et w ei gh t as re ce iv ed 18 .D at e of en try in to oi l m ill 2 0 . C ar rie d o ve r  19 .T o be br ou gh t fo rw a rd 21 . T o ta l ANNEXII EUROPEAN COMMUNITIES EXTRACT COMMUNITY SUBSIDY FOR OIL SEEDS A. P.No 000000 1 Copy for the titular holder PARTADVANCE FIXING OF THE SUBSIDY 1 a . Authority issuing the extract 7a . Titular holder ( name , full address and Member State ) 1b . Authority issuing the certificate 7b . Extract of A. P. certificate No issued by 2 . Description of the product 8 . SUBSIDY VALID ON FIXED IN ADVANCE 9 . Month /year 10. Amount per 100 kg3 . Weight of the product on basis of 10% moisture and 2% impurities k9 4 . Total amount of the deposit in national currency 5 . Identification must take place , at the latest on 6 . Rights transferred to 1 1 . Issued at on ras from Signature of the transferor Signature.and stamp of the issuing authoritySignature and stamp of the issuing authority IMPORTANT NOTE 1 2 . For official use only The amounts-shown in section 10 are fixed without prejudice to the provisions of Article 1 ( 2 ), Article 2 ( 2 ) and Article 4 of Council Regulation ( EEC ) No 1 1 34/68 of 30 July 1 968 + Space for indication of issuing Member State ( see Article 18 ( 5 )). * Space for indication of national currency . -P &gt; CO &gt; Z o O O O Q&gt; ^ 5 .C ? y ? «&gt; Si * &lt;I&gt; E ~ O P 00 &gt; CD &gt; CD &gt; OJ &gt; 00 &gt; CD &gt; D0 &gt; CD &gt; CD &gt; CD &gt; CD &gt; CD &gt; CD &gt; po &gt; /&gt; A A A X " X " 3T X * *" jr " CO CO CO CO CO CO CO CO CO CO CQ &lt;Q CO CO 1 5 TO &gt; o &gt; c &lt; Q ) Q ) 2 5= I c CD Q j s s. Q - ^ -&lt; 17 . Affix any extension page(s ) here 0 0 m 2 H X m CO 1 6 . Signature and stamp of the authority making the entry NO TE S : 1. Th e fir st av ai la bl e qu an tit y to be en te re d sh all be th at sh ow n in se ct io n 3 pl us th e 7% to le ra nc e. 2. Th e qu an tit y to be en te re d if an A. P. ex tra ct is iss ue d sh al lb e th at sh ow n in se ct io n 3 of th at ex tra ct pl us th e 7% to le ra nc e. EUROPEAN COMMUNITIES EXTRACT COMMUNITY SUBSIDY FOR OIL SEEDS A.P.No 000 000 Copy for the issuing authority PART ADVANCE FIXING OF THE SUBSIDY 1a . Authority issuing the extract 7a . Titular holder ( name , full address and Member State ) 1 b . Authority issuing the certificate 7b . Extract of A. P. certificate No issued by 2 . Description of the product 8 . SUBSIDY VALID ON FIXED IN ADVANCE 9 . Month /year 10 . Amount per 100 kg3 . Weight of the product on basis of 1 0% moisture and 2% impurities kg 4 . Total amount of the deposit in national currency 5 . Identification must take place , at the latest on 6 . Rights transferred to 1 1 . Issued at on ras from Signature of the transferor Signature and stamp of the issuing authoritySignature and stamp of the issuing authority IMPORTANT NOTE 1 2 . For official use only The amounts shown in section 10 are fixed without prejudice to the provisions of Article 1 ( 2 ), Article 2 ( 2 ) and Article 4 of Council Regulation ( EEC ) No 1134/68 of 30 July 1968 + Space for indication of issuing Member State ( see Article 18 ( 5 )). * Space for indication of national currency . NOTE S : 1 . T he fi rs t av ai la b le qu an tit y to be en te re d sh al l be th at sh o w n in se ct io n 3 pl us th e 7% toleranc e . 2. T he qu an tit y to be en te re d if a n A .P . e x tr a c t is is su ed sh al l b e th at sh o w n in se ct io n 3 of th at e x tr a c t pl us th e 7% toleranc e . 13 . ENTRIES 14 . A. Date B. Certificate I.D. or A. P. extract No 15 . A. Available quantity 16 . Signature and stamp of the authority B. Quantity entered making the entry A. I I I I A. I I I I I I I I I kg Ã ¹ B. B. I I I I kg A. A. kg B. B. kg A. A. kg B. B. kg A. A. kg B. B. kg A. A. kg B. B. kg A. A. . kg B. B. kg I A. A. kg B. B. kg , 17 . Affix any extension page(s) here ANNEX III EUROPEAN COMMUNITIES COMMUNITY SUBSIDY FOR OIL SEEDS EXTRACT No 000000 A. P. PART1 Copy for the titular holder ADVANCE FIXING OF THE SUBSIDY 1a . Authority issuing the extract 7a . Titular holder ( name , full address and Member State ) 1b . Authority issuing the certificate 7b . Extract of A. P. certificate No issued by 2 . Description of the product 8 . SUBSIDY VALID ON FIXED IN ADVANCE 3 . Weight of the product on basis of 10% moisture and 2% impurities 9 . Month /year 10 . Amount per 100 kg kg 4 . Total amount of the deposit in national currency 5 . Identification must take place , at the latest on 6 . Rights transferred to 1 1 . Issued at on ras from Signature of the transferor Signature and stamp of the issuing authority Signature and stamp of the issuing authority 12 . For official use onlyIMPORTANT NOTE The amounts shown in section 10 are fixed without prejudice to the provisions of Article 1 ( 2 ), Article 2 ( 2 ) and Article 4 of Council Regulation ( EEC ) No 1 1 34/68 of 30 July 1 968 + Space for indication of issuing Member State (see Article 18 ( 5)). * Space for indication of national currency . 13 . ENTRIES 14 . A. Date B. I.D. Certificate 5 . A. Available quantity 1 6 . Signature and stamp of the authority No B. Quantity entered making the entry A. I I A. kg t B. B. I I I I I I I I kg i A. A. kg B. B. kg A. A. kg B. B. kg A. A kg ' . B. B. kg A. A. kg B. B. kg A. A. kg B. B. kg A. A kg B. B. kg NOT E : T he fi rs t av ai la b le qu an tit y to be en te re d sh al l b e th at sh o w n in se ct io n 3 pl us th e 7% toleranc e . 17 . Affix any extension page(s) here EUROPEAN COMMUNITIES EXTRACT COMMUNITY SUBSIDY FOR OIL SEEDS A.P.No 000000 2 Copy for the issuing authority PARTADVANCE FIXING OF THE SUBSIDY 1 a . Authority issuing the extract 7a . Titular holder ( name , full address and Member State ) 1b . Authority issuing the certificate 7b . Extract of A. P. certificate No issued by 2 . Description of the product 8 . SUBSIDY VALID ON FIXED IN ADVANCE 3 . Weight of the product on basis of 10% moisture and 2% impurities 9 . Month /year 10 . Amount per 100 kg kg 4 . Total amount of the deposit in national currency 5 . Identification must take place , at the latest on 6 . Rights transferred to 1 1 . Issued at on ras from Signature of the transferor Signature and stamp of the issuing authority Signature and stamp of the issuing authority 12 . For official use onlyIMPORTANT NOTE The amounts shown in section 10 are fixed without prejudice to the provisions of Article 1 ( 2), Article 2 ( 2 ) and Article 4 of Council Regulation ( EEC) No 1134/68 of 30 July 1968 + Space for indication of issuing Member State (see Article 18 (5)). * Space for indication of national currency. 13 . ENTRIES 14 . A. Date B. I.D. Certificate 1 5 . A. Available quantity 1 6 . Signature and stamp of the authority N 0 B. Quantity entered making the entry A. I I A. Ã ¹ I I I I kg Ã ¹ B. B. I I II II I kg Ã ¹ A. A. kg B. B. kg A. A. kg B. B. kg 1 A. A. kg B. B. kg A. A. kg B ­ B. kg A. A. kg B. B. kg A. A. j kg B. B. kg NOTE: T he fi rs t av ai la bl e qu an tit y to b e en te re d sh al l b e th at sh o w n in se ct io n 3 pl us th e 7% tolerance. 17 . Affix any extension page(s ) here ANNEX I V EUROPEAN COMMUNITIES CERTIFICATE COMMUNITY SUBSIDY FOR OIL SEEDS No 000 000 I.D PART1 Copy for the titular holder IDENTIFICATION OF THE SEED 1 . Issuing authority 8 . Titular holder ( name, full address and Member State ) 2 . Description of the product 9 . IDENTIFICAT ON CARRIED OUT on 3 . Net weight of the product as received 10 . Weight identified on basis of 10% moisture and 2% impurities kg I kg 4 . Moisture 5 . Impurities 1 1 . Amount in national currency of the subsidy per 1 00 kg 6 . Oil mill in which the product is located 1 2 . If the subsidy is fixed in advance : Identified weight entered on I I CERTIFICATE Cj EXTRACT . A.P. No issued by 7 . For official use only 13 . Issued at on r Signature and stamp of the issuing authority + Space for indication of issuing Member State ( see Article 18 ( 5)). * Space for indication of national currency. NOTES 1 . Sections 4 , 5 and 10 are completed once the relevant data are available . 2 . When identification refers to several lots covered by one application , the data to be entered in sections 4 and 5 must relate, respectively , to the weighted moisture and weighted impurities of the total quantity identified . class="page"> EUROPEAN COMMUNITIES CERTIFICATE COMMUNITY SUBSIDY FOR OIL SEEDS . D.No 000000 2 Copy for the issuing authority PARTIDENTIFICATION OF THE SEED 1 . Issuing authority 8 . Titular holder ( name , full address and Member State) 2 . Description of the product 9 . IDENTIFICATION CARRIED OUT on 3 . Net weight of the product as received 10 . Weight identified on basis of 10% moisture and 2% impurities kg k9 4 . Moisture 5 . Impurities 1 1 . Amount in national currency of the subsidy per 1 00 kg 6 . Oil mill in which the product is located 1 2 . If the subsidy is fixed in advance : Identified weight entered on LD CERTIFICATE CD EXTRACT A. P. No issued by 7 . For official use only 13 . Issued at on I Signature and stamp of the issuing authority + Space for indication of issuing Member State ( see Article 18 ( 5 )). * Space for indication of national currency . NOTES 1 . Sections 4 , 5 and 10 are completed once the relevant data are available . 2 . When identification refers to several lots covered by one application , the data to be entered in sections 4 and 5 must relate, respectively, to the weighted moisture and weighted impurities of the total quantity identified .